Citation Nr: 1413397	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  08-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for loss of sensation in the feet and fingers. 

2.  Entitlement to service connection for diabetes. 

3.  Entitlement to service connection for presbyopia.

4.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to October 1976.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The claims are presently under the jurisdiction of the RO located in Manila, the Republic of the Philippines.  

The Board remanded the claims in September 2010, so that further development of the evidence could be conducted.  As discussed below, the Board finds that there was not substantial compliance with its remand and that it may not therefore proceed with a determination at this time.  See Stegall v. West, 11 Vet. App. 268   (1998)

The Veteran provided testimony at the Manila RO in September 2012.  A transcript of the hearing testimony is associated with the claims folder.  At his hearing, the presiding Decision Review Officer seemed to indicate at the beginning of the hearing that the Veteran was not currently represented by "VFW" (Veterans of Foreign Wars of the United States).  At this time, however, the DRO noted that a person, other than the Veteran, had been "sworn in and properly identified."  Review of the Veteran's claims folder includes a VA Form 21-22, dated in December 2008, which shows that the Veteran elected VFW to be his accredited representative.  This service organization was also included on the title page of the Board's September 2010 remand as the Veteran's representative.  Also, of record (see Virtual VA), is a February 2014 Informal Hearing Presentation prepared by VFW, and containing arguments addressing the four issues presently before the Board for appellate consideration.  Under the circumstances, it is not entirely clear that the Veteran has actually revoked the power of attorney to the VFW.  Accordingly, the undersigned views the VFW as continuing representation under the December 2008 VA Form 21-22.  The Veteran's attention is hereby directed to this matter should he wish to revoke representation or appoint a different representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As indicated in the Introduction, these claims were remanded by the Board in September 2010.  Unfortunately, the ordered development remains to be sufficiently completed.  Accordingly, another remand is regretfully required.  Stegall.

As mentioned by the Board in September 2010, at which time a recitation of the Veteran's allegations regarding the worsening of his service-connected PTSD were enunciated, another VA psychiatric examination was ordered so that a proper assessment of the current symptoms and level of severity of the PTSD could be undertaken.  A VA PTSD examination was later conducted in March 2011.

The March 2011 VA PTSD examination report shows that the Veteran was being seen and treated at the VA outpatient clinic in Manila, and was last seen there for a check up on October 4, 2010.  While a succinct and comprehensive medical history of the Veteran's PTSD was reported, the examiner commented that complete psychological testing would not be able to be conducted, due to the Veteran's having been scheduled for a surgical appointment three days later.  This psychological testing was to be accomplished later in April 2011.  This possible subsequent testing is not shown to have occurred.  This, even though the Board's September 2010 remand instructions contained the following language:  "The examiner must conduct a detailed mental status examination."  As such, the examiner reported that the diagnosis of PTSD, or any other mental disorder, was inconclusive due to the failure to conduct psychological testing.  As such, a GAF (Global Assessment of Functioning) score was also not provided.  

Clearly, then, the medical findings concerning the Veteran's service-connected PTSD, as sought by means of the Board's September 2010 remand were not provided.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA PTSD examination conducted in March 2011 obtained in this case is not adequate, as it failed to provide medical information needed to address the rating criteria relevant to this case.  It seems to the Board that under the circumstances, that a new examination should be obtained.  To this, the Veteran's representative, in February 2014, asked that the Veteran be afforded a new PTSD examination due to the previous examination being nearly three years old.  See Informal Hearing Presentation.  

Remand is also here necessary to obtain VA medical records.  The Board's September 2010 remand sought to obtain such records dated after May 2007.  Review of the claims file shows that no VA outpatient treatment records were associated therein subsequent to the Board's September 2010 remand.  The Board notes, however, that the Veteran, as part of a letter received in May 2013 informed VA that he had been provided "years" of treatment at the VA Manila health clinic.  As noted, the March 2011 VA PTSD examination report discussed treatment findings from this facility.  The record also shows that the Veteran moved to the Philippines, from Louisiana, in January 2008.  See VA Form 21-4138.  He also informed the DRO who conducted the September 2012 hearing that he moved to Manila five years earlier.  Review of the Veteran's claims folder, unfortunately, does not show that and medical records associated with VA treatment provided the Veteran in Manila are of record.  Also, a search of "Virtual VA" (a paperless claims processing system, which instead of paper, utilizes a highly secured electronic repository to store and review every document involved in the claims process), likewise does not include any VA medical records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment records, if obtained, should be associated with the claims file.  38 U.S.C. § 5103A (West 2002).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in readjudicating this claim the RO/AMC must consider the Hart decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any and all VA treatment records associated with treatment afforded the Veteran at the Manila outpatient treatment clinic.  All obtained records should be associated with the Veteran's claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

2.  Upon completing the above, the RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report.

Following examination of the Veteran - in which it is imperative that the Veteran undergoes complete psychological testing --the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected PTSD.  Again, the examiner must conduct a detailed mental status examination. 

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected PTSD and any nonservice-connected disorders.  If it is medically impossible to distinguish among symptomatology resulting from the several disorders, the examiner should state this in the examination report.

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2013).


In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any of the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO/AMC should take appropriate corrective action.

5.  After the above is complete, the RO/AMC should readjudicate the Veteran's issues remaining on appeal.  The RO/AMC must consider, concerning the increased rating claim now on appeal, whether different ratings may be warranted for different time periods in light of the decision in Hart.  If the benefits sought on appeal remains adverse to the Veteran in any respect, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


